DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-3, 5, 6 and 8-19 are pending upon entry of amendment filed on 4/19/21.

Claims 11-15 and 18-19 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-3, 5, 6, 8-10, 16 and 17 readable CpG as an adjuvant are under consideration in the instant application.

3.	In light of Applicant’s amendment to the claims field on 4/19/21, the rejections under 35 U.S.C.103(a) have been withdrawn (see sections 8-11 of the office action mailed on 1/19/21). 

 The currently amended claims limit the compositions comprise a radionuclide labeled catalase. 
Since the prior art reference is silent about potential role about catalase as a therapeutic agent, no motivation to label the enzyme with a radionuclide.

4.	The following rejection remains.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

6.	Claims 1-3, 5, 6, 8-10 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of compositions comprising catalase, a soluble alginate and a radionuclide labeled on a catalase.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

Note that the catalase is a common enzyme found in all living organisms exposed to oxygen which catalyzes decomposition of hydrogen peroxide to H2O and O2 (tetramer of >500 amino acids each) and alginate varies in sizes 10,000-600,000Da (U.S. Pub. 2005/0026905, p. 2-3)

The instant claims are drawn to compositions comprising a huge genus of structurally distinct catalase, a soluble alginate and a radionuclide labeled on a biomacromolecule that function to exhibit anti-tumor activity.  The specification fails to show what is the source of catalase (bacterial, mouse or human), where the radio-labelled is located and/or soluble alginate of various sizes.  U.S. Pub. 2005/0226905 discloses that the molecular weight of the polysaccharide 

Further, the disclosed species are not sufficiently representative of the huge genus encompassed by the present claims.  Thus, one of skilled in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of the claimed pharmaceutical compositions.  See Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.

Applicant’s response filed on 4/19/21 has been fully considered but they were not persuasive.

Applicant has asserted that Applicant is in possession of a composition comprising catalase and soluble alginate and a radionuclide labeled on the catalase as any ordinary skilled in the art would expected to use appropriate soluble alginate and catalase and no further guidance on source and size are not necessary.

Applicant has further asserted that the cited ‘905 publication describes how molecular weight of polysaccharide can affect interaction with milk protein while the intended use of claimed composition is to treat cancer relating non-analogous art.

However, as Applicant acknowledges in p. 5 in the instant specification with respect to gelation property of alginate at 5-10mg/ml concentration for spreading within tumor, the alginate also works as delivery system as indicated in ‘905 publication.  Therefore, Applicant’s assertion of citing non-analogous art is erred and misleading.  
Further, the protein-carbohydrate interaction (e.g. catalase and alginate) is affected by the sizes and weights ([0045], 095 publication), guidance in catalase and alginate sources and molecular weights is necessary in reduction of the claimed invention into practice.  The rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 28, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644